Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Amendment”) is entered into
as of August 17, 2009 by CVR Energy, Inc., a Delaware corporation (the
“Company”), and EDWARD MORGAN, an individual (the “Executive”).
     The Company and Executive entered into an Employment Agreement dated as of
April 1, 2009 (the “Agreement”). The parties desire to amend the Agreement as
set forth below.
     1. Amendment to Term. Section 1.1 of the Agreement is deleted in its
entirety, and is amended to read as follows:
               “1.1 Term. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Employment Agreement, for a period commencing on a mutually agreed upon date,
but no later than May 15, 2009 (such agreed upon date, the “Commencement Date”)
and ending on the earlier of (i) January 1, 2011 or (ii) the termination of the
Executive’s employment in accordance with Section 3 hereof (the “Term”).”
     2. Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement.
     3. Cross References. References in the Agreement to “Agreement”, “hereof”,
“herein”, and words of similar import are deemed to be a reference to the
Agreement as amended by this Amendment.
     4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitute one agreement that is binding upon each of the parties,
notwithstanding that all parties are not signatories to the same counterpart.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     The parties have executed this Amendment as of the date first written
above.

              CVR Energy, Inc.        
 
           
By:
  /s/ Stanley A. Riemann
 
  /s/ Edward Morgan
 
   
 
  Stanley A. Riemann,   Edward Morgan    
 
  Chief Operating Officer        

2